Citation Nr: 1501551	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-30 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1974 to September 1976.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decisions of the RO in New Orleans, Louisiana. 

In June 2013, the veteran testified regarding this matter at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for an acquired psychiatric disorder, specifically major depressive disorder.  He asserted that he has a psychiatric disorder related to an in-service attack by a military police dog.  He noted he went to a military hospital after the attack for treatment.  The Veteran further asserts he fell during training and went to the hospital for treatment.  

A March 2011 memorandum from a military record specialist determined that the Veteran's complete service treatment records from his period of service from September 1974 to September 1976 were unavailable for review.  All procedures to obtain records have been currently followed.  All efforts to obtain military information have been exhausted, and further attempts are futile.  It was noted that the RO went to the National Personnel Records Center in April 2003, and requested records available to be mailed.  

Current medical evidence reveals the Veteran has sought treatment for depression and has been diagnosed with major depression and delusional disorder, paranoid. 

The Veteran underwent a VA psychiatric evaluation in May 2004.  The Veteran reported he first began experiencing symptoms of depression around the time of his son's fatal shooting in 1995.  He reported he had been hospitalized for suicidal ideation and was currently receiving psychiatric treatment.  Upon examination, the examiner diagnosed the Veteran with major depressive disorder, single episode, moderate to severe without psychotic features, chronic with permanent melancholic features.  The examiner stated the Veteran's depression started with the devastating accidental shooting of his young son.  The examiner did not review the Veteran's file and did not provide any opinion as to whether the Veteran has a psychiatric disability directly related to service.

Additionally, a July 2013 VA mental health record noted the Veteran reported he was attacked by a police dog in the military and stated he "has lived in fear of dogs since," and has nightmares about dogs.  The record notes the Veteran has a history of delusional disorder (paranoid), but does not address whether the Veteran's current psychiatric disorder is related to service in any way.  

In light of the fact that the May 2004 VA psychiatric evaluation is over ten years old, the examiner did not review the Veteran's file, and neither the May 2004 VA psychiatric evaluation or the July 2013 VA mental health record opined as to whether the Veteran has a psychiatric disability directly related to service, a new VA examination is necessary for the proper assessment of the Veteran's claim.  38 U.S.C.A. § 5103A (West 2014).

Furthermore, the RO in its September 2011 statement of the case noted it had reviewed VA outpatient treatment records from VA medical center in New Orleans, Louisiana, from September 3, 2001 through March 21, 2011.  These records are not associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1. Obtain outstanding VA records, including those from VA medical center in New Orleans, Louisiana, from September 3, 2001 through March 21, 2011.  

2. Schedule the Veteran for an appropriate VA psychiatric examination.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed. 

After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should diagnose the Veteran with any and all psychiatric disabilities, to include depression.  Then, opinions should be provided as to whether it is at least as likely as not (at least a 50 percent probability) that any diagnosed psychiatric disabilities, to include depression, began in, or were caused or aggravated by, his military service. 

A rationale for all medical opinions shall be provided.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.
 
3. Then, readjudicate the claim.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




